DETAILED ACTION
Response to Amendment
In view of the amendments to claim 1, prior art rejections directed to claims 1-16 and 21 have been modified. These modifications were necessitated by the amendments to the claims.
In view of the amendments to claim 17, the 35 U.S.C. 112 rejections directed to this claim are withdrawn. The rejections of dependent claims 18-20 based on the incorporation of the limitations found in claim 17 are likewise removed. New rejections directed to the claims 17-18 and 20 are set forth below and were necessitated by these amendments. Claim 19 remains rejected under 35 U.S.C. 112. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 sets forth that the first clad layer comprises, inter alia, 1.0 to 12.0 wt. % zinc and up to 3.0 wt. % copper. These ranges are broader than the ranges set forth in claim 17, upon which this claim depends. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0217813 (U.S. ‘813), as evidenced by 2015/0240338 (US ‘338) 
In regards to independent claims 1 and 17 and dependent claims 2-5, 16, 18, and 21, U.S. ‘813 is directed to a formed aluminum alloy automotive structural part wherein the sheet product has at least one layer of an AA7xxx-series aluminum alloy. (Abstract)
The product may be a composite product wherein the core layer is made from an aluminum alloy of the AA7xxx-series and one or several clad layers are made from AA3xxx, AA4xxx, AA5xxx, AA6xxx, or different AA-7xxx series aluminum alloys. (¶43) The aluminum alloy of the 7xxx-series core is selected from AA7021, AA7136, AA7050, AA7055, AA7150, AA7075, AA7081, AA7181, AA7085, AA7185, and modifications thereof. (¶50) The compositions of the aluminum alloys either fall within or overlap the claimed ranges for the core aluminum alloy.
U.S. ‘813 further sets forth that the bare sheet or the core of the composite sheet may have the aluminum alloy composition consisting of the following (in weight percent):

Claim 1
Claim 17
Claim 2
Claim 18
U.S. ‘813
(¶62-¶73)
(Also see Claim 10)

Zinc

Up to 12.0%
5.0 to 9.5%
3.8 to 8.2%

Magnesium

1.0 to 4.0%
1.2 to 2.3%
1.5 to 2.3%

Copper

0.6 to 3.0%
0.60 to 2.6%
0.6 to 2.4%




Up to 0.60%
Up to 0.10%
0 to 0.25% 
(optional)

Iron

Up to 0.50%
Up to 0.15%
0 to 0.35%
(optional)

Manganese

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Chromium

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Zirconium

Up to 0.30%
Up to 0.25%
0.04 to 0.25%

Impurities

Up to 0.15%
Up to 0.15%
<0.05 each
<0.2% total

Aluminum

Balance
Balance
Balance



The ranges for the composition taught by U.S. ‘813 overlap the claimed ranges. It is further noted that silicon, iron, manganese, and chromium are optional elements. Therefore, these elements can be zero values, which would fall within the claimed ranges for these respective elements. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Therefore, it has been shown that U.S. ‘813 sets forth utilizing a AA 7xxx-series for the core that generally would include registered alloys that fall within or overlap the claimed range, sets forth explicit examples for AA7xxx-series alloys that overlap or fall within the claimed range, and also sets forth compositional ranges for the alloys that overlap the claimed ranges. 

U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, preferably a lean AA7xxx-series aluminum alloy. (¶43) U.S. ‘813 explicitly sets forth a composite sheet having a core of the AA-7xxx-series with a clad layer made from a 6xxx-series alloy or lean AA7xxx-series alloy. (Claim 8) There are a finite number of registered aluminum alloys within the AA6xxx series and lean AA7xxx-series alloys. These alloys each have known properties. 
Therefore, the clad layers constitute a finite list of identified alloys each having known properties and being indicated as being an appropriate alloy composition for the composite sheet. It would have been obvious to one of ordinary skill in the art to have selected from this finite list of identified alloys having known properties and being indicated as appropriate for the composite cladding material, including a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy having a composition that falls within the claimed range. For example, AA 7040 is a lean aluminum alloy that falls within the claimed range. This is evidenced by ‘338, which refers to AA 7040 the lean version of AA7050. (¶15) 
Therefore, the lean 7xxx-series includes alloys that fall within the scope of the claimed 7xxx-series fist cladding layer as set forth in claim 1 and subsequent dependent claims. Additionally, the 6xxx-series aluminum alloys includes numerous alloys that fall within the compositional ranges of the first cladding layer of claim 17. 

As shown above, U.S. ‘813 sets forth a core that would overlap the claimed ranges and claddings that overlap the claimed ranges, it does not explicitly set forth a composite having the claimed core and cladding compositions. However, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected aluminum alloy composition for the core together (in particular one from the explicit examples set forth in 

U.S. ‘813 does not explicitly set forth the bend angle of the product, but it appears this is the result of the selection of the core and cladding layers. Therefore, since U.S. ‘813 sets forth core and cladding layers that overlap or fall within the claimed ranges, it would be expected that these products would meet these properties. 
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2018/00304584) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2018/00304584) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2018/00304584)The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2018/00304584) 

Further, it is noted that the Applicant’s data set forth within the specification demonstrates a lack of criticality for the claimed ranges, in particular to the bend angle and r/t. 
The Specification sets forth samples that achieve bend angles within the claimed ranges. (¶129 of corresponding 2018/00304584) The composites utilize alloys for a core and cladding. (¶129 and Table 7of corresponding 2018/00304584) However, the alloys utilized fall outside of the claimed ranges. 
In the example, Alloy 3 is clad with any of Alloy 9, Alloy 5, or Alloy 8. (¶129 of corresponding 2018/00304584) These combinations result in the claimed bend angle. (¶129 of corresponding 2018/00304584) However, Alloy 3 does not fall within the claimed compositional ranges for the core alloys. The copper amount in Alloy 3 is 0.3%, while the instant claims require 0.6 to 3.0 wt. %. Additionally, the 7xxx series is made of Al-Zn alloys. However, Alloy 5 for the cladding has no zinc present. Therefore, this alloy would not be a 7xxx series, as is required in the instant claims. Alloy 9, Alloy 5, and Alloy 8 also do not set forth the amount of copper as required in the cladding as set forth in the claims. The first cladding layer is required to have 0.1 to 3.0 wt. % copper. (See Claims 1 and 17) However, Alloy 9 has 0.02% copper, Alloy 5 has 0.02% copper, and Alloy 8 has 0.0% copper. (Table 7 of corresponding 2018/00304584) Therefore, the cladding compositions are not commensurate in scope with the claims. 

Accordingly, Applicant’s specification and data contained therein demonstrate that the compositions result in the claimed properties and that the compositional ranges are not critical. The data demonstrates that the claimed properties are also seen outside of the claimed ranges. 
Alternatively, since the specification does not set forth processing conditions necessary to achieve these claimed properties and generally sets forth that processing conditions known to those in the art could be utilized, it would have alternatively been obvious to one of ordinary skill in the art to have selected processing conditions necessary to achieve desired properties within the compositions based on the intended use of the product and the requirements for the composite product in those intended uses. 

As to claims 6-11 and 20, U.S. ‘813 sets forth that the composite sheet can have a total thickness (viz. the core and all clad layers taken together) is in the range of about 0.5 to about 4 mm. (¶49) The clad layers or clad layers are usually much thinner than the core and each clad layer constitutes about 2% to about 15% of the total thickness of the composite sheet thickness. (¶49) The thickness values for the core layer and the cladding layer therefore overlap the claimed thicknesses for these respective layers. 

As to claim 12 and 13, U.S. ‘813 teaches reversion anneal heat treatment, forming, and paint bake cycle to achieve a final high yield strength. (¶31) The yield strength is at least 400 MPa. (Claim 15) This range overlaps the claimed range. Further, this appears to be an identical or substantially identical process as that set forth in the instant application to achieve the claimed product. The instant application teaches that the clad product set forth therein can have a yield strength up of about 550 MPa. (¶103 of corresponding 2018/00304584) The specification does not explicitly set forth how this was achieved, but states that a T4 temper. (¶124 of corresponding 2018/00304584) The products were also paint baked. (¶122 of corresponding 2018/00304584) Additionally, both the instant application and U.S. ‘813 set forth the same compositions for the core and cladding layer(s). In particular, the cladding and core aluminum alloys within U.S. ‘813 are explicitly taught within the specification of the instant application as being appropriate materials for the core and cladding layer(s). Therefore, when certain combinations are selected, it would have the same product as those taught within the instant application.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).


As to claims 14 and 15, the products of U.S. ‘813 is able to achieve elongation percentages within the claimed range. (For example, see Figure 3 and Figure 6) Further, the products of U.S. ‘813 would include composite products having core and cladding compositions that fall within the claimed ranges. The compositions of the respective layers appears to impact the elongation properties. Further, as set forth above in regards to claims 12 and 13, the process of producing the claimed product appears to be identical or substantially identical to that set forth in the prior art. Therefore, it would likewise be expected the prior art product would have the claimed elongation properties. 

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the clan amended to require different alloys for the clad layer and the core. Applicant asserts that the Office Action set forth that the same 7xxx alloy could be used for the clad layer and the core. 
This argument is not found to be persuasive. 
As set forth above and in the previous Office Action, U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, different 7xxx-series aluminum alloy. 
U.S. ‘813 does not require the clad layer to be the same as the core. The discussion regarding the same layers being utilized in U.S. ‘813 was simply a further embodiment within this reference that fell within the scope of the previously presented claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784